Citation Nr: 9905244	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1973.  
In September 1996, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The Board remanded the reopened claim for service connection 
for PTSD and a claim for a permanent and total rating for 
pension purposes to the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, for 
additional development.  Thereafter, the requested 
development was completed, and the RO granted the claim for a 
permanent and total rating for pension purposes and denied 
the reopened claim for service connection for PTSD.

The Board also notes that an August 1998 rating decision 
denied the veteran's application to reopen claims for service 
connection for paranoid schizophrenia and personality 
disorder.  No subsequent correspondence has been received 
with respect to these determinations; therefore, they are not 
currently before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained by VA.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.

3.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(d), 3.304(f) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also finds that all 
available evidence necessary for an equitable decision on 
this issue has been obtained.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The veteran has contended, including at his July 1995 
personal hearing at the RO, that he was exposed to stressors 
in service, that he has been diagnosed with service incurred 
PTSD, and that he continues to have nightmares of Vietnam and 
depression.  The veteran's DD Form 214 indicates that he was 
a telecommunication switchboard operator in Vietnam; his 
service awards do not include any combat medals.  

The veteran's service medical records reveal that he did not 
have any psychiatric complaints on his preinduction medical 
history report in January 1970 and that his psychiatric 
condition was normal on examination in January 1970.  It was 
noted on a December 1972 Unit Commander's Report for 
Psychiatric Examination that the veteran's conduct and 
efficiency were unsatisfactory, that he did not want to work, 
and that counseling had not made any substantial improvement 
in his attitude.  It was recommended that the veteran be 
separated from service as soon as possible.  No significant 
mental disease was found on mental status examination later 
in December 1972.  The veteran indicated on his March 1973 
discharge medical history report that he did not have 
depression or excessive worry or nervous trouble of any sort, 
and no pertinent disorder was noted on examination in March 
1973.

VA outpatient records from May to September 1973 reveal that 
the veteran complained in May 1973 of being tense and 
irritable and wanting medication for his nerves.  It was 
noted that he had nightmares about Vietnam but had spent the 
last year in Europe.  He was given Librium and Dalmane.  The 
veteran complained in July 1973 that the medication was not 
helping his anxiety.  The examiner indicated that he was not 
impressed by the veteran's history and that the current dose 
should be sufficient.

On VA psychiatric examination in October 1973, the veteran 
denied being tense but said that he lost his temper, was 
irritable, and had poor self control.  Paranoid personality 
disorder was diagnosed, and the examiner commented that the 
veteran was quite manipulative.

VA outpatient records from February 1974 to October 1987 
reveal periodic complaints of anxiety and attempts to obtain 
more medication than the veteran's physicians were willing to 
prescribe.  Anxiety reaction was diagnosed in October 1974.  
He complained in January 1975 of nervousness and nightmares 
of Vietnam.  The assessment in February 1976 was personality 
disorder with drug abuse.  The diagnosis in March 1978 was 
nerves.  

It was noted on a VA psychological report dated in October 
1990 that the veteran had not been exposed to combat or 
casualties in Vietnam, although he was shot at by automatic 
light weapons fire on one occasion.  The diagnostic 
impressions were alcohol abuse and mixed personality disorder 
with narcissistic, passive-aggressive, and paranoid features.  
The examining psychologist concluded that the veteran's 
service time did not provide him a significant trauma that 
would account for his self-reported continuous flashbacks, 
nightmares, suspicion, and anger; and that the veteran did 
not show in test data or behaviorally symptoms of PTSD that 
are considered core symptoms.  

According to a February 1991 statement from General Practice 
Clinic, the veteran was being seen for presumed chronic 
anxiety/depression, for which he was taking medication.  The 
veteran said that the reason for his anxiety was job related 
stress.

VA outpatient records from June 1991 to March 1994 reveal 
that chronic anxiety was diagnosed in June 1991.  The veteran 
complained in March 1993 of nightmares, decreased memory, 
difficulty controlling his temper, isolation, and insomnia.  
According to a June 1993 PTSD Clinic Team evaluation report, 
the veteran reported significant exposure to combat, 
including engaging the enemy in a firefight and witnessing 
the deaths of fellow Americans.  Specific traumatic events 
included being almost killed when he was ambushed while on 
night patrol, seeing a friend die after being shot by another 
American, and seeing and smelling dead soldiers.  The 
diagnoses were PTSD, alcohol abuse, and dysthymia.

Also on file is a March 1994 disability award decision, 
effective November 1, 1992, from the Social Security 
Administration in which it was noted that the veteran had 
mental problems that included polysubstance abuse, 
depression, and PTSD.

On VA psychiatric examination in November 1994, the veteran 
complained of insomnia, depression, anger, and an inability 
to trust others.  The diagnoses were dysthymia, chronic; 
alcohol and drug dependence, in remission; nicotine 
dependence; and paranoid personality.  The examiner noted 
that the veteran exhibited some symptoms similar to PTSD but 
did not fulfill all of the criteria for this diagnosis.  

According to a February 1995 outpatient report from M. H. 
Townsend, M.D., the veteran reported a history of excessive 
anxiety and auditory hallucinations.  Dr. Townsend's 
impression was PTSD.

A June 1995 evaluation report from Heidi Leffler, B.C.S.W., a 
social worker at the LSU Medical Center, reveals that the 
veteran reported a history of anxiety since 1973.  He said 
that he experienced nightmares of Vietnam approximately once 
a week, as well as auditory hallucinations, difficulty 
concentrating, and flashbacks.  The provisional diagnoses 
were paranoid-type schizophrenia and PTSD.  An October 1995 
letter from Ms. Leffler, who was also the Clinic Director of 
the Behavioral Sciences Center, reveals that the veteran had 
been seeing Dr. Townsend since February 1995 and that Dr. 
Townsend's clinical impressions remained paranoid 
schizophrenia and service related PTSD. 

A VA form in which the veteran was asked to describe his 
service stressors, and which was returned to VA in April 
1997, refers only to an ambush in June 1971 in which the 
veteran indicated that he was shot at and incurred a non-
battle injury.

On VA PTSD examination in September 1997, the veteran talked 
about his experiences in Vietnam.  He had multiple current 
psychiatric symptomatology, including insomnia, anger, 
nightmares, and flashbacks.  On mental status examination, 
the veteran had trouble answering even the simplest 
questions, including adding two plus two.  The diagnoses were 
paranoid schizophrenia by history, chronic, in moderate 
remission; psychoactive substance dependence, by self report, 
in complete remission since 1987; and passive dependent 
character features.  His Global Assessment of Functioning 
(GAF) score was 60.  The examiner concluded that the veteran 
did not have PTSD and that the prior diagnoses of PTSD were 
incorrect because the prior diagnoses did not specify a 
service stressor.

According to a November 1997 VA general medical examination, 
the diagnoses were history of paranoid schizophrenia, PTSD, 
and dysthymia.

On VA psychiatric examination in December 1997, the examiner 
was unclear as to why the veteran was being examined since an 
extremely thorough examination had just been conducted in 
September 1997, which the examiner noted clearly documented 
that PTSD was not the correct diagnosis in this case.  The 
examiner in December 1997 described the veteran as evasive 
and manipulative.  The veteran complained of nightmares of 
Vietnam, but refused to go into details, and of auditory 
hallucinations and depression.  The examiner's impressions 
were chronic paranoid schizophrenia, by history; and 
personality disorder, not otherwise specified.  The current 
GAF was 60.
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

The Board notes that although PTSD was diagnosed on VA PTSD 
Clinic records dated in June 1993, in the March 1994 Social 
Security Administration disability award, by Dr. Townsend in 
1995, and by Ms. Leffler in 1995, the complete criteria for a 
diagnosis of PTSD were not found on VA examinations in 
October 1990, November 1994, September 1997, and December 
1997.  The majority of the psychiatric examinations have 
resulted in a conclusion that the veteran does not meet the 
criteria for a diagnosis of PTSD.  The record also reflects 
that the conclusions reached by the September and December 
1997 VA examiners were based upon examination results and a 
review of the pertinent records, while the 1994 Social 
Security Administration notation of PTSD and the 1995 
diagnoses were not based on a review of the veteran's 
extensive medical history and did not specify any stressors.  
Therefore, the Board has found the VA examination reports 
showing that the veteran does not have PTSD to be more 
persuasive than the medical evidence supportive of the claim.  
For these reasons, the Board must conclude that the 
preponderance of the evidence establishes that the veteran 
does not have PTSD.

The Board also notes that the United States Court of Veterans 
Appeals (Court), in Zarycki v. Brown, 6 Vet.App. 91 (1993), 
provided an analytical framework for establishing the 
presence of a recognizable stressor, which is an essential 
element in a diagnosis of PTSD.  Based on VA regulations, 
including 38 C.F.R. § 3.304(f), the Court noted that the 
first question that needed to be answered was whether the 
veteran had "engaged in combat with the enemy."  If there 
is evidence that the veteran had engaged in combat with the 
enemy, such as recognized military citations or other 
supportive evidence, and the claimed stressor is related to 
such combat, the veteran's lay testimony regarding his 
stressor must be accepted as conclusive as to its actual 
occurrence and no further development for corroborative 
evidence will be required, as long as the veteran's testimony 
is considered "satisfactory."  Zarycki at p. 98.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the claimed stressor is not 
related to verified combat, the veteran's lay testimony, by 
itself, will not be sufficient to establish the occurrence of 
the alleged stressor.  Id.

The record contains no corroboration of the veteran's 
participation in combat.  Although a June 1993 PTSD Clinic 
Team evaluation report indicates that the veteran reported 
that he was almost hit by enemy fire in an ambush, that he 
saw a friend die after being shot by an American soldier, and 
that he saw and smelled dead soldiers, the veteran only 
referred to the ambush when questioned about his stressors in 
1997.  The record includes no corroboration of any of the 
veteran's alleged stressors, and the veteran has not provided 
specific information, despite VA requests, that would enable 
the United States Armed Services Center for Research of Unit 
Records to obtain verification of an alleged stressor.  

Since the record includes no corroboration of combat service 
or any alleged stressor, service connection would not be in 
order for PTSD even if the preponderance of the medical 
evidence supported the claim.


ORDER

Service connection for PTSD is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

